Citation Nr: 1121215	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Propriety of reduction of the evaluation for residuals of prostate cancer from 100 percent to 40 percent.  

2.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an increased evaluation for bilateral hearing loss, currently rated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to July 1958 and from May 1966 to August 1987.  

This appeal arises from December 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a July 2008 statement the Veteran wrote he was unable to work at anything.  The Board has concluded the Veteran has raised a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability.  That issue has not been developed or certified for appellate review.  It is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  On March 27, 2008 the Veteran had his prostate surgically removed for treatment of adenocarinoma.  

2.  There is no evidence of either recurrence or metastasis of his adenocarinoma of the prostate.  

3.  In March 2009 the Veteran was notified by the RO of the proposed reduction of his 100 percent rating for adenocarcinoma of the prostate, that he had 60 days to submit medical evidence why the evaluation should not be reduced, and 30 days from the date of the notice to request a hearing.  

4.  The Veteran's residuals of prostatectomy produce urinary frequency requiring the use of pads which must be changed four times per day.  

5.  A July 2009 rating decision reduced the evaluation from 100 percent to 40 percent for residuals of prostate cancer.  

6.  The Veteran's PTSD produces no more than mild symptoms with some difficulties in social and occupational functioning.   

7.  The Veteran's bilateral hearing loss produced level VIII hearing in the right ear and level III hearing in the left ear.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for residuals of prostate cancer from 100 percent to 40 percent was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105(e) and (i), 4.115a and b, Diagnostic Code 7528 (2010).  

2.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

3.  The criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

April and September 2008 letters from the RO to the Veteran notified him as prescribed by the statute and regulations.  

The specific notice requirements set out in 38 C.F.R. § 3.105 (2010) for reductions of evaluations were followed as evidenced by the April 2009 letter from the RO to the Veteran.  

This appeal arises in part from the initial grant of service connection for PTSD.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 491.  

The Veteran has been examined in connection with his appeals, and no records identified as relevant remain outstanding.  Thus, no further notice to the Veteran with his claim is necessary.  

Propriety of the Reduction of the Evaluation for Residuals of Prostate Cancer.  

Malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  38 C.F.R. § 4.115(b), Diagnostic Code 7528 (2010).  The Note following Diagnostic Code 7528 states that following the cessation of surgical, X-ray , antineo-plastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. §  3.105(e).  If there has been no local reoccurrence or metastasis rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e)(2010).  

In the advance written notice concerning proposed actions under paragraphs (d) through (h) of this section, the beneficiary will be informed that he or she will have an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(i)(1)(2010).  

The Ratings of the Genitourinary System-Dysfunction at 38 C.F.R. § 4.115a provide the following criteria:

Voiding dysfunction:
Rating
Rate particular condition as urine leakage, frequency, or obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day
60
Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must be changed less than 2 times per day
20

Factual Background.  December 2007 VA records include results of a prostate biopsy which found adenocarcinoma of the prostate.  After treatment options were discussed with the Veteran he elected to have surgical removal of the prostate.  

On March 27, 2008 a radical prostatectomy was performed for adenocarcinoma of the prostate at Vanderbilt University Medical Center.  The pathology report indicated adenocarcinoma Stage III, with no lymph node involvement or metastases.  Discharge Summary noted that bone scan and computed tomography (CT) scan showed no evidence of metastatic disease.  

VA examination in October 2008 noted there was no renal dysfunction.  The Veteran's  daytime voiding interval was every three hours, and there was no urinary leakage.  

The Veteran was seen in the VA outpatient clinic in October 2008 for a routine visit, and he denied having any urinary complaints.  

In November 2008 the Veteran reported he was continent and used no pads.  A recent PSA was 0.01.  

VA examination in January 2009 again noted there was no renal dysfunction.  The Veteran did have urinary leakage described as stress incontinence.  He did not use a pad or diapers, but generally carried additional clean underwear.  His residuals of his prostatectomy included mild stress incontinence and erectile dysfunction.  

March 2009 records from his private physician indicated he was having heavy leakage.  

In March 2009 the RO proposed reducing the evaluation for residuals of prostate cancer from 100 percent to 0.  The RO sent a letter to the Veteran in March 2009 explaining that a reduction had been proposed.  He had 30 days to request a hearing and 60 days to submit evidence to show the change should not be made.  The Veteran did not submit any evidence or request a hearing.  In May 2009 he submitted a statement indicating that "once you have cancer it stays with you."  

VA records in April 2009 indicated his PSA was 0.02, and the Veteran reported wearing pads since his prostatectomy "about four times a day."  

A July 2009 rating decision reduced the evaluation for prostate cancer from 100 percent to 40 percent, effective October 2009.  

Analysis.  The regulations provide a 100 percent rating for prostate cancer for a period of six months from the cessation of surgical treatment.  38 C.F.R. § 4.115(b), Diagnostic Code 7528(2010).  The records from Vanderbilt University Medical Center indicate that a radical prostatectomy was performed on March 27, 2008.  There is no evidence of any further surgical or other treatment for prostate cancer.  In addition, there is no evidence of record of any reoccurrence or metastasis of prostate cancer after the prostatectomy.  

After the six month period had passed, the RO arranged for a VA examination of the Veteran in October 2008, and a second VA examination was conducted in January 2009.  When no reoccurrence or metastasis was diagnosed and the only residual found was mild stress incontinence, the RO proposed reduction of the evaluation in a March 2009 rating decision.  

A letter was sent to the Veteran in March 2009 which met the requirements set out in 38 C.F.R. § 3.105(e) and (i).  The Veteran was informed he could submit evidence or request a hearing.  He was required to submit any evidence showing his evaluation should not be reduced within 60 days of the date of the notice and could request a hearing within 30 days of receiving the notice.  The Veteran submitted a statement but no evidence to support his disagreement with the reduction.  After the required 60 day period had elapsed the RO reduced the rating for residuals of prostate cancer from 100 percent to 40 percent, effective October 1, 2009.  

The reduction to 40 percent was based on finding the Veteran had urinary frequency which required wearing pads which must be changed four times per day.  See Ratings of the Genitourinary System-Dysfunction at 38 C.F.R. § 4.115a.  A review of the evidence found only one indication that the Veteran used pads and that he changed them four times per day.  There is no evidence of a necessity to change pads more frequently or any evidence that he has renal dysfunction.  His only residuals of his prostatectomy are mild stress incontinence and erectile dysfunction (The December 2008 rating decision granted service connection for erectile dysfunction.)  There is no basis in the record for assigning a higher rating than 40 percent based on voiding dysfunction.  

The notice requirements of the regulations were followed prior to the reduction.  VA examined the Veteran six months after his prostate surgery.  The criteria for rating residuals of prostate cancer were correctly applied.  The reduction of the evaluation for prostate cancer was proper.  

Initial Rating for PTSD

This appeal arose from the initial grant of service connection for PTSD.  According to the evidence of record the Veteran is not receiving treatment for his PTSD and there is only one VA examination conducted for his PTSD.  

In October 2008 the Veteran described his symptoms of PTSD to the examiner.  He reported his symptoms included anger, avoidance of crowds, avoidance of thoughts, feelings and conversations associated with the traumatic events in service, depression, difficulties concentrating, and feelings of guilt, hyperstartle response, increased irritability, and recurrent intrusive memories.  His sleep was disturbed and he had insomnia, was awakened frequently and had nightmares.  He was not receiving any mental health therapy.  The Veteran was living with his third wife.  They had been married for 29 years.  He had not worked since 2000, which he claimed was due to his irritability.  He characterized his social adjustment as fair.  

Objective mental status evaluation found he was alert and oriented to person, place and time. His speech was clear, coherent and normal in rate and volume.  There was no evidence of a thought disorder.  He denied having auditory or visual hallucinations and reported no suicidal or homicidal ideation.  He could count from 1-20 forward and backwards.  He could recite the months of the year forward and backwards.  He could spell world backwards.  He could correctly subtract $2.30 from $5.00.  His immediate memory was impaired.  There was no impairment of judgment or inability to manage his activities of daily living.  His cognitive functions were grossly intact.  His affect was appropriate to content and his mood was described by the Veteran as all right.  

His current symptoms caused no impairment in his ability to do household chores, mild impairment in the area of recreation, no impairment of personal hygiene, but moderate impairment in social and family relationships, and occupational functioning.  

Chronic PTSD was diagnosed and a Global Assessment of Functioning score of 69 was assigned.  The examiner explained that represented some mild symptoms with some difficulties in social and  occupational functioning but generally functioning pretty well with some meaningful interpersonal relationships.  

The Schedule for Rating Disabilities provides the following criteria for rating disability due to PTSD: 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own name 	100 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships 	70 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social relationships 	50 

Occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) 	30 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  

The Board compared the symptoms described by the Veteran with the criteria for a 50 percent rating.  The Veteran did not exhibit a flattened affect, his affect was noted to be appropriate to the content of the conversation and the Veteran's mood.  His speech was normal in rate.  There is no evidence of circumlocutory speech.  The Veteran did not report having panic attacks.  While the Veteran demonstrated some impairment of his memory his judgment was not impaired.  As to difficulty maintaining relationships, the Veteran had been married to his wife for 29 years and described their relationship as good.  

While the medical evidence does not demonstrate the Veteran has all the symptoms listed in the criteria for  50 percent rating, it is not the specific symptoms listed but the level of occupational impairment which is critical.  In Mauerhan v. Principi, 16 Vet. App. 436 (2002) the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that requiring the presence of all, most, or even some, of the enumerated symptoms is unsupported by reading of the plain language of the regulation.  The Court stated that if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by symptoms listed in the diagnostic code, the appropriate, equivalent rating will assigned.  The VA examiner in this instance described his symptoms as mild, and found only moderate impairment in some areas.  The evidence does not demonstrate the Veteran has symptoms of PTSD which cause occupational and social impairment with reduced reliability and productivity necessary to support a higher rating of 50 percent.  

The current 30 percent rating is consistent with the symptoms of chronic sleep impairment and mild memory loss described by the Veteran.  The Board has concluded a higher initial rating is not warranted.  In addition, there is no evidence of any variation in the severity of the Veteran's symptoms to support assigning staged ratings.  

Increased Rating for Bilateral Hearing Loss

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  It requires examination by a State- licensed audiologist, and includes a controlled speech discrimination test (Maryland CNC), and it is based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds in decibels at 1000, 2000, 3000, and 4000 Hertz divided by four.  See 38 C.F.R. § 4.85 (2010).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  

The provisions at 38 C.F.R. § 4.86 provide for evaluating Veterans with certain patterns of hearing impairment that cannot always be accurately assessed under section 4.85, due to the fact that the speech discrimination test may not reflect the severity of communicative functioning these Veterans experience.  Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Also, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

On the VA audiological evaluation in October 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
70
75
90
100
LEFT
XX
50
55
65
70

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 82 percent in the left ear.  

Using Table VI, in October 2008 the Veteran's service-connected bilateral hearing loss was manifested by auditory acuity levels of V in the right ear and IV in the left ear.  38 C.F.R. § 3.85, Table VI (2010).  When those results are charted on 38 C.F.R. § 4.85, Table VII they result in a 10 percent rating.  

When each of the puretone thresholds at each of the four specified frequencies is 55 decibels or more, as it was in the right ear in October 2008, the regulations instruct that the rating specialist will determine the Roman numeral for hearing impairment from either Table IV or Table VIa, whichever results in the higher number.  Each ear is to be evaluated separately.  When Table VIa is used to determine the Roman numeral designation for the right ear that results in an auditory acuity level of VIII.  When those results are charted on 38 C.F.R. § 4.85, Table VII they result in a 20 percent rating.  

The provisions of 38 C.F.R. § 4.86 are not applicable to the left ear, as each of the puretone thresholds is not 55 decibels or more, or 30 decibels or less at 1000 Hertz.  

A rating in excess of 20 percent for bilateral hearing loss is not warranted.  

Extraschedular

The Board does not have the authority to assign an extraschedular rating in the first instance, nor does this case present an exceptional or unusual disability picture which would warrant referral to appropriate VA officials for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In this regard, the Board notes there is no evidence of record that the veteran's prostate cancer, PTSD or bilateral hearing loss has caused marked interference with employment (i.e., beyond that already contemplated in the assigned schedular evaluation), has necessitated recent frequent periods of hospitalization, or is attended by other such factors as would render impracticable the application of the regular schedular rating standards.  The symptoms reported by the Veteran are specifically included in the rating criteria.  He has not identified or described any symptoms which are not contemplated by the rating schedule.  Referral for consideration of an extraschedular rating is not warranted.  

ORDER

The reduction of the evaluation for residuals of prostate cancer from 100 to 40 percent was proper, accordingly the appeal is denied.  

An initial rating in excess of 30 percent for PTSD is denied.  

An increased rating for bilateral hearing loss is denied.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


